Case: 13-12156   Date Filed: 03/13/2014   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12156
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:90-cr-00007-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DERON DARRELL WEBB,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (March 13, 2014)

Before TJOFLAT, WILSON and ANDERSON , Circuit Judges.

PER CURIAM:
                Case: 13-12156       Date Filed: 03/13/2014       Page: 2 of 6


       In 1990, Deron Darrell Webb was convicted of bank robbery, use of a

firearm during a bank robbery, and possession of a firearm by a convicted felon,

and sentenced to prison as a career criminal for 300 months, to be followed by a

five-year term of supervised release, which began on February 17, 2012.

       On February 25, 2013, his probation officer petitioned the district court to

revoke his supervised release based on four violations of its conditions: (1) failing

to report to the probation officer; (2) failing to notify the probation officer at least

ten days prior to changing his address; (3) possessing or using a controlled

substance—he tested positive for the presence of cocaine and marijuana on three

separate occasions; and (4) failing to participate in an approved substance abuse

program.

       The district court held a revocation hearing on April 25, 2013. Webb

admitted that he had violated the conditions of supervised release as alleged, and

the court, in turn, revoked the supervised release and sentenced him to prison for

fourteen months—at the low end of the Guidelines sentence range. 1 The court

asked Webb if he had any objection to the sentence, and he said “No, sir.”

       Webb appeals the sentence, arguing that it is procedurally unreasonable

because the district court failed to adequately explain its reasons for imposing a

fourteen-months’ sentence. After review, we affirm.

       1
          The sentence range for a Grade C violation and a criminal history category of VI was
eight to 14 months’ incarceration.
                                               2
              Case: 13-12156     Date Filed: 03/13/2014   Page: 3 of 6


      We generally review a sentence imposed upon revocation of supervised

release for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). When reviewing for reasonableness, we apply the abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct. 586, 594,

169 L.Ed.2d 445 (2007). Generally, where a defendant fails to object to an error

before the district court, we review for plain error. United States v. Castro, 455

F.3d 1249, 1251 (11th Cir. 2006). We have yet to decide in a published opinion

whether plain error or abuse of discretion review applies to an unpreserved claim

of a sentence’s procedural reasonableness. However, we have held that the

question of whether a district court complied with 18 U.S.C. § 3553(c)(1) is

reviewed de novo, even where the defendant did not object below. United States v.

Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006); see also 18 U.S.C. § 3553(c)(1)

(requiring the district court, when imposing a within-guideline sentence exceeding

24 months, to state in open court the reason for imposing sentence at a particular

point within the range).

      Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke a term of supervised release, and after considering the

factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7), impose a

sentence of imprisonment for the violation. 18 U.S.C. § 3583(e)(3). Specifically,


                                          3
               Case: 13-12156     Date Filed: 03/13/2014    Page: 4 of 6


the court must consider: (1) the nature and circumstances of the offense and the

history and characteristics of the defendant; (2) the need for deterrence; (3) the

need to protect the public; (4) the need to provide the defendant with educational

or vocational training, medical care, or other correctional treatment; (5) the kinds

of sentences available and the applicable sentencing range; (6) any pertinent policy

statements; (7) the need to avoid unwarranted sentencing disparities; and (8) the

need to provide restitution to any victims. See id.; 18 U.S.C. § 3553(a)(1),

(a)(2)(B)-(D), (a)(4)-(7). However, revocation of supervised release is mandatory

if the defendant possessed a controlled substance or refused to comply with drug

testing in violation of the conditions of supervised release. 18 U.S.C. § 3583(g).

      A sentence may be procedurally unreasonable if the court fails to consider

the factors set forth in 18 U.S.C. § 3553(a), fails to properly calculate the

appropriate guidelines range, or fails to adequately explain the chosen sentence.

Id., 128 S.Ct. at 597. However, given the advisory nature of the Guidelines, it is

sufficient if there is some indication that “the district court was aware of and

considered the Guidelines.” United States v. Campbell, 473 F.3d 1345, 1349 (11th

Cir. 2007) (quotation omitted). Consequently, the district court need not discuss or

explicitly state on the record each § 3553(a) factor. United States v. Scott, 426

F.3d 1324, 1329 (11th Cir. 2005).




                                           4
              Case: 13-12156     Date Filed: 03/13/2014    Page: 5 of 6


      “The sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S. 338, 356, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007). However, “when a

judge decides simply to apply the Guidelines to a particular case, doing so will not

necessarily require lengthy explanation. Circumstances may well make clear that

the judge rests his decision upon the [Sentencing] Commission’s own reasoning

that the Guidelines sentence is a proper sentence.” Id. at 356-57, 127 S.Ct. at

2468. The appropriateness of how much to write and what to say depends on the

circumstances of the case, and “[t]he law leaves much, in this respect, to the

judge’s own professional judgment.” Id. at 356, 127 S.Ct. at 2468.

      Webb’s within-guidelines sentence is procedurally reasonable. Webb

admitted that he violated all four charged violations of the conditions of his

supervised release. As such, the circumstances did not “necessarily require [the

district court to provide a] lengthy explanation” of its reasons for imposing a

within-guidelines sentence. See Rita, 551 U.S. at 356-57, 127 S.Ct. at 2468.

Although the court’s explanation of the sentence was brief, the court indicated that

it had considered the Sentencing Guidelines and the § 3553(a) factors, stated that a

sentence of fourteen months was appropriate in this case and adequately addressed

the totality of the circumstances. Furthermore, in imposing sentence, the court


                                          5
              Case: 13-12156     Date Filed: 03/13/2014   Page: 6 of 6


stated twice that the violations included the use of marijuana and cocaine. The

court’s explanation was sufficient to show that it had a “reasoned basis” for its

sentencing decision, and therefore Webb cannot show that the sentence is

procedurally unreasonable.

      AFFIRMED.




                                          6